ACCEPTED
                                                                                                            04-15-00734-CV
                                                                                                FOURTH COURT OF APPEALS
                                                                                                     SAN ANTONIO, TEXAS
                                         04-15-00734-CV                                               11/23/2015 9:41:58 AM
                                                                                                             KEITH HOTTLE
                                                                                                                     CLERK

                                    CAUSE NO. 2013-CI-10667

MAURA KRAUS,
                                                                                      FILED IN
                                               §               IN THE DISTRICT
                                                                            4thCCOURT
                                                                                 OURT OF APPEALS
       Plaintiff,                              §                           SAN ANTONIO, TEXAS
                                               §                          11/23/2015 9:41:58 AM
v.                                             §               BEXAR COUNTY, TKEITH
                                                                               EXAS E. HOTTLE
                                               §                                   Clerk
CORDELIA MOSCRIP, ET AL.,                      §
     Defendants.                               §               438TH JUDICIAL DISTRICT


 AMENDED CERTIFICATE OF SERVICE FOR DEFENDANTS’ NOTICE OF ACCELERATED APPEAL
                        AND NOTICE OF AUTOMATIC STAY



       An attempt to serve a true and correct copy of Defendants’ Notice of Accelerated Appeal

and Notice of Automatic Stay to Plaintiff, Maura Kraus was made on November 20, 2015, to

Lisa A. Vance, Attorney for the Plaintiff through File & ServeXpress via electronic notification

system. The attempt was complete, however due to an oversight in my office we did not comply

as stated in our certificate of service. I hereby certify that a true and correct copy of the

document was sent by email and certified mail, return receipt requested on November 23, 2015

to:

Lisa A. Vance
Law Office of Lisa A. Vance, P.C.
407 8th Street
San Antonio, Texas 78215-1504
lvance@lisavancelaw.com

                                               Respectfully submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               CHARLES E. ROY
                                               First Assistant Attorney General

                                               JAMES E. DAVIS
                                               Deputy Attorney General for Civil Litigation


                                                   1
ANGELA V. COLMENERO
Chief, General Litigation Division

/s/ Anne Marie Mackin
ANNE MARIE MACKIN
Texas Bar No. 24078898
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Direct: (512) 475-4080
Facsimile: (512) 320-0667
anne.mackin@texasattorneygeneral.gov

ATTORNEYS FOR DEFENDANT




   2